United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1868
                                    ___________

Michael Patrick Gavin,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
v.                                       * District Court for the
                                         * Southern District of Iowa.
Thomas Vilsack,                          *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: December 16, 1999
                                  Filed: December 22, 1999
                                   ___________

Before MURPHY and MAGILL Circuit Judges, and SMITH*, District Judge.
                           ___________

PER CURIAM.

       This matter is before the court on appeal from an order of the district court1
terminating a consent decree involving disciplinary segregation inmates at the Iowa
State Penitentiary. A class of inmates sued the governor of Iowa and various prison
officials about the conditions at the penitentiary, and a consent decree was entered in


      *
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri, sitting by designation.
      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
1984 and a supplement approved in 1988. Subsequently Congress enacted the Prison
Litigation Reform Act, 18 U.S.C. §3626 (PLRA), which provides a mechanism for
terminating prospective relief granted in the absence of court findings that the relief was
narrowly drawn, that it extended no further than necessary to correct the violation of
a federal right, and that it was the least intrusive means necessary to correct the
violation. 18 U.S.C. §3626(b)(2). Iowa authorities then moved under PLRA to
terminate the consent decree in this case since the required findings had not been made.

        Appellant Gavin, a member of the inmate class, argued in opposition to the
motion to terminate that the constitutional rights of inmates continue to be violated by
prison officials in a number of ways, including the use of strip cells and restraints and
restrictions on exercise. Prospective relief need not be terminated under PLRA if the
court makes the required findings "based on the record" and finds that prospective relief
remains necessary to correct current and ongoing violations of federal rights. 18 U.S.C.
§3626(b)(3). After an evidentiary hearing, the district court made specific findings
relevant to the motion to terminate. It specifically found that there were occasional
transgressions of the consent decree, but that they did not constitute "'current and
ongoing' violations of federal rights that require correction by continued prospective
relief." The court also found that the evidence "did not prove violations that are
pervasive and systematic" or "that prospective relief remains necessary to correct a
current and ongoing violation of the Federal right." The district court granted the
motion to terminate and then denied appellant's motion to alter or amend the judgment.


       After reviewing the record and briefs, we agree with the District Court and
affirm without further discussion. See 8th Cir. R. 47B.




                                           -2-
A true copy.


      Attest:


         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-